DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 14 July 2022.  Claims 13-16, 20, 23 and 24 have been amended.  Claims 25 and 26 are newly added.  Claims 1-12 were previously cancelled.  Claims 13-26 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pgs. 6-7, filed 14 July 2022, with respect to objected claim 21 have been fully considered and are persuasive in light of the claim amendments filed on 14 July 2022.  The rejection of claim 21 has been withdrawn. 

Applicant's arguments, see Remarks, pgs. 6-7, filed 14 July 2022, with respect to objected claims 13, 14, 20, 22 and 23 have been fully considered but they are not persuasive since antecedent issues still remain in the claims as set forth below.  

Applicant’s arguments, see Remarks, pgs. 6-7, filed 14 July 2022, with respect to rejected claims 13-24 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the claim amendments filed on 14 July 2022.  The rejections of claims 13-24 have been withdrawn. 
Applicant’s arguments, see Remarks, pgs. 7-8, filed 14 July 2022, with respect to rejected claims 13-24 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

With respect to the Applicant’s argument, 

With respect to claim 13, Fujita and Kamiya, individually and in combination, do not teach or render obvious a motor in the one of the at least two operating devices that drives an operating element via a gear is operated without information coming from the central control unit,7 Serial No. 16/649,348 Docket No.: 6178TP-000301-US-NP wherein the one of the at least two operating devices does not include an end position querying device or a device for querying end position.  (see Remarks, pg. 7, paragraph 4 - pg. 8, paragraph 1)

	The Examiner respectfully disagrees. 

The Examiner emphasizes that all anticipated components and limitations
of pending claims are present in the prior art as supported below.  In addition, the Examiner notes the limitation of “a motor in the one of the at least two operating devices that drives an operating element via a gear is operated without information coming from the central control unit, wherein the one of the at least two operating devices does not include an end position querying device or a device for querying end position” was newly presented in the Amendment After Non-Final received on 14 July 2022 by the Office, and has been addressed as set forth in the Office Action below.


Claims 13-17, 19, 20 and 22-24 stand objected to for antecedent issues, claims 20 and 21 stand rejected under 35 U.S.C. 112(a), and claims 13-24, in addition to newly presented claims 25 and 26, stand rejected under 35 U.S.C. 103 as set forth below. 

Claim Objections
Claims 13-17, 19, 20 and 22-24 are objected to because of the following informalities:  
Claim 13 recites “at least two electrically operated operating devices” in line 2, “the at least two operating devices” in lines 2-3, 5-6, 6, 8 and 9, and “the at least two electrically operating devices” in line 4.  The claim recites three different recitations of the same limitation; hence, claim 13 stands objected to.  To avoid any ambiguity in the claim, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitations of “the at least two operating devices” and “the at least two electrically operating devices” should read “the at least two electrically operated operating devices”; and have been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 14 recites “the at least two operating devices” in line 2.  The claims recite two different recitations of the same limitation; hence, claim 14 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 15 recites “the at least two operating devices” in lines 3 and 3-4.  The claims recite two different recitations of the same limitation; hence, claim 15 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 16 recites “the at least two operating devices” in lines 2, 4 and 5.  The claims recite two different recitations of the same limitation; hence, claim 16 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 17 recites “the operating device” in line 3.  The claims recite two different recitations of the same limitation; hence, claim 17 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the operating device” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 19 recites “the at least two electrically operating devices” in lines 1-2.  The claims recite two different recitations of the same limitation; hence, claim 19 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two electrically operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 20 recites “the at least two electrically operating devices” in lines 2-3.  The claims recite two different recitations of the same limitation; hence, claim 20 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two electrically operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 22 recites “the at least two electrically operating devices” in lines 1-2.  The claims recite two different recitations of the same limitation; hence, claim 22 stands objected to.  To avoid any ambiguity in the claims, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two electrically operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 23 recites “the at least two operating devices” in line 4.  The claims recite two different recitations of the same limitation; hence, claim 23 stands objected to.  To avoid any ambiguity in the claim, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Claim 13 recites “at least two electrically operated operating devices” in line 2 and claim 24 recites “the at least two operating devices” in lines 3-4.  The claims recite two different recitations of the same limitation; hence, claim 24 stands objected to.  To avoid any ambiguity in the claim, the Applicant should choose one recitation for a limitation.  Suggested claim language:  The limitation of “the at least two operating devices” should read “the at least two electrically operated operating devices”; and has been interpreted as such for the purpose of examination. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2020/0218231 A1 (instant application) discloses: 
With reference to the mentioned operating device, with reference to FIG. 2 the operating device has a head piece 8 to rotatably support an operating element 9. Here, for example a clamping arm is shown. However, other head pieces including positioning, centering or pivoting characteristics, for example, are also possible. Thus, in particular, they include a positioning or centering mandrel or a pivot arm. The operating element 9 is operatively connected to an electric motor 7 arranged on the head piece 8, via a gear 10 arranged in the head piece 8. A torque is generated by the electric motor 7. Thus, according to a particularly preferred manner, the motor 7 is an alternating voltage servomotor. See https://de.wikipedia.org/w/index.php?title=Servomotor&oldid-163347715. Special electric motors, that allow for the control of the angular position of their motor shaft as well as of the rotational speed and acceleration, are identified as servomotors. The torque is transferred to the operating element 9 via the gear 10.  (pg. 2, par. [0019])
The head piece 8 is formed by two half shells. In FIG. 2, the electric motor 7 is shown in full side view. The head piece 8, in contrast, is shown in an installation situation. Here one of the two half shells is disassembled. Thus, the operating device can be seen in FIG. 2 with the open head piece 8. As can be seen, the dividing plane of the half shells runs parallel to the axis of rotation of the electric motor 7. Also provided in a particularly preferred manner, the bearings of the gear 10 are arranged in one or the dividing planes, respectively, of the head piece 8, that is formed of two half shells.  (pg. 2, par. [0020])

	Claim 20 recites:
“ … the motor is an electric motor that operates the at least two electronically operating devices …”  (lines 2-3) 
	In summary, the Specification discloses an operating element of an operating device is driven by a motor.  Hence, the only support for the preceding limitation of claim 20 is found in claim; i.e. the Specification as filed on 20 March 2020 does not support a motor operates at least two electronically operating devices. 

Claim 21, dependent from claim 20, stands rejected under 35 U.S.C. 102(a) for the same rationale as set forth in claim 20.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2016/0124412 A1 (hereinafter Fujita) in view of U.S. Patent Publication No. 2018/0072523 A1 (hereinafter Peters) in further view of U.S. Patent Publication No. 2010/0057251 A1 (hereinafter Ikushima).

As per claim 13, Fujita substantially teaches the Applicant’s claimed invention.  Fujita teaches the limitations of a central control unit (Fig. 1, element 2; i.e. master control device) and at least two electrically operated operating devices (Fig. 1, elements RB2 and RB3; i.e. first and second robots), each of the at least two operating devices (Fig. 1, elements RB2 and RB3; i.e. the first and second robots) has its own control unit (Fig. 1, element 3 and 4; i.e. respective first and second slave control devices) to control movement (pg. 2, par. [0018] and [0019]); and 
a control unit (Fig. 1, element 4; i.e. the second slave control device) of one of the at least two electrically operating devices is connected to the central control unit (Fig. 1, element 2; i.e. the master control device) via the control unit (Fig. 1, element 3; i.e. the first slave control device) of another one of the at least two operating devices (pg. 2, par. [0017] and Fig. 1) and the control units of the at least two operating devices operate completely independent of information coming from the central control unit so that the device is operated without information coming from the central control unit (pg. 2, par. [0018] and [0019]; i.e. “If a slave board 34 is not attached to this extension port 33 or communication by the slave board 34 is invalidated by the switching and setting of a switch unit 35 on the slave board 34 although the slave board 34 is attached to the extension port 33, the robot controller 31 singly controls the robot RB2.”). 

Fujita does not expressly teach a motor in the one of the at least two operating devices that drives an operating element via a gear; and 
wherein the one of the at least two operating devices does not include an end position querying device or a device for querying end position .  

However Peters, in an analogous art of a robotic system (pg. 1, par. [0002] and pg. 2, par. [0022]), teaches the missing limitation of a motor (i.e. an internal motor) in an operating device (Fig. 5, element 504; i.e. pincers) that drives an operating element via a gear (pg. 4, par. [0043] and Fig. 5A, element 506; i.e. worm gear) for the purpose of creating a gripping action (pg. 4, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of the limitation of a motor in an operating device that drives an operating element via a gear to effectively grip an object (Peters: pg. 4, par. [0043]).

The combination of Fujita in view of Peters does not expressly teach wherein the one of the at least two operating devices does not include an end position querying device or a device for querying end position.

However Ikushima, in an analogous art of robotic systems (pg. 1, par. [0001] and pg. 2, par. [0049]), teaches the missing limitation of an operating device does not include an end position querying device or a device for querying end position (pg. 5, par. [0107]; i.e. “… a robot provided with a relatively inexpensive moving means that has no means, e.g., a position sensor, to objectively measure an amount of movement and to compensate for a deviation of the movement …”) for the purpose of moving a working means of a robot based on absolute coordinates (pg. 5, par. [0107]).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters to include the addition of the limitation of an operating device does not include an end position querying device or a device for querying end position to minimize a waste of a workpiece, loss of time, etc. (Ikushima: pg. 2, par. [0024]).  
As per claim 14, Fujita teaches the control units (Fig. 1, elements 3 and 4; i.e. the first and second slave control devices) of the at least two operating devices (Fig. 1, elements RB2 and RB3; i.e. the first and second robots) are data processing units that send (Fig. 2, element 364; i.e. via communication units of Ethernet ports), receive (Fig. 2, element 363; i.e. via communication units of Ethernet ports) and process data packets (pg. 2, par. [0018], [0019] and [0022] and Fig. 2, element 311; i.e. via an arithmetic processing unit of a slave control device). 

As per claim 16, Fujita teaches the control unit (Fig. 1, element 3 or 4; i.e. the first or second slave control device) of one of the at least two operating devices (Fig. 1, element RB2 or RB3; i.e. the first or second robots) has two electronic interfaces (Fig. 2, elements 363 and 364; i.e. the communication units of Ethernet ports), the two electronic interfaces either connect to the central control unit and a control unit of another one of the at least two operating devices, or connect to a control unit of another one of the at least two operating devices and a control unit of a third one of the at least two operating devices (pg. 2, par. [0017] and [0022] and Fig. 2, elements 363 and 364). 

As per claim 24, Fujita teaches the control units are embodied, for evaluating process-relevant information of the at least two operating devices (pg. 2, par. [0019] and [0022] and Fig. 2, element 311; i.e. via arithmetic processing unit of slave control device). 

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Peters in further view of Ikushima and U.S. Patent Publication No. 2009/0021391 A1 (hereinafter Kamiya).

As per claim 20, Fujita in view of Peters in further view of Ikushima does not expressly teach the motor is an electric motor that operates the at least two electronically operating devices, and 
in each motor position, the control unit detects either a position, a power, a torque, a speed and/or a temperature of the electric motor. 

 	However Kamiya, in an analogous art of a robotic systems (pg. 1, par. [0003]), teaches the missing limitations of a motor is an electric motor (Fig. 2, elements 10-15; i.e. servo motor) that operates at least two electronically operating devices (pg. 2, par. [0037] and [0038] and Fig. 1, elements 4-9; i.e. a shoulder section, a lower arm, a first upper arm, a second upper arm, a wrist, and a flange), and 
in each motor position, a control unit (Fig. 1, element 2; i.e. a controller) detects a position of the electric motor (pgs. 2-3, par. [0039]; i.e. “The position detecting circuit 20 of the controller 2 detects a current position of each servo motor 10 to 15 based on the detection signals (feedback signals) from respective rotary encoders 29 to 34.”) for the purpose of calculating a next position for the robot (pgs. 2-3, par. [0039]). 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of the limitations of a motor is an electric motor that operates at least two electronically operating devices, and in each motor position, a control unit detects a position of the electric motor to reduce a number of signal lines connecting a controller, a plurality of joint control devices, and a hand control device per compartmental processing (Kamiya: pg. 1, par. [0011]).

As per claim 21, Fujita in view of Peters in further view of Ikushima does not expressly teach the electric motor is an alternating voltage servomotor. 

However Kamiya, in an analogous art of a robotic systems (pg. 1, par. [0003]), teaches the missing limitation of the electric motor is an alternating voltage servomotor (Fig. 2, elements 10-15; i.e. servo motors) for the purpose of driving a robot (pg. 2, par. [0037] and [0038] and Fig. 1, elements 4-9; i.e. driving a shoulder section, a lower arm, a first upper arm, a second upper arm, a wrist, and a flange of a robot per use of servo motors).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of the limitation of the electric motor is an alternating voltage servomotor to advantageously provide a drive source for control of a robot (Kamiya: pg. 1, par. [0005]) in a system with compartmental processing to reduce a number of signal lines connecting a controller, a plurality of joint control devices, and a hand control device (Kamiya: pg. 1, par. [0011]).

Claims 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Peters in further view of Ikushima, U.S. Patent Publication No. 2021/0016438 A1 (hereinafter Pivac), U.S. Patent Publication No. 2013/0054724 A1 (hereinafter Yundt) and U.S. Patent Publication No. 2013/0240719 A1 (hereinafter Sato).

As per claim 15, Fujita teaches an electrical cabling (Fig .1, element 6, i.e. a network cable) either between the central control unit and a control unit of one of the at least two operating devices and/or between control units of two of the at least two operating devices to transfer information (pg. 2, par. [0017], [0020] and [0022]; i.e. transmitting an EtherCat packet per the network cable).

The combination of Fujita in view of Peters in further view of Ikushima does not expressly teach an electrical cabling to transfer information as well as supply power and for integrated safety functions operated by the control unit independent of information coming from the central control unit. 

	However Pivac, in an analogous art of robotic systems (pgs. 1-2, par. [0012], teaches the missing limitation of an electrical cabling to transfer information as well as supply power (pg. 15, par. [0217] and Fig. 12, element 1289; i.e. “The fieldbus network cabling 1289 uses the Ethercat P protocol so that communication and power are provided in a signal cable) for the purpose of providing communication and power between a main servo drive and robotic components and between individual robotic components (pg. 15, par. [0217]). 

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of the limitation of an electrical cabling to transfer information as well as supply power to increase system reliability by reducing the amount of cables and number of plugs (Pivac: pg. 1, par. [0011]).

Fujita in view of Peters in further view of Ikushima and Pivac does not expressly teach to transfer information for integrated safety functions operated by the control unit independent of information coming from the central control unit. 

	However Yundt, in an analogous art of decentralized drive arrangement for electronic motor drive system (pg. 2, par. [0022] and Fig. 1), teaches the missing limitation of transferring information for integrated safety functions (pgs. 2-3, par. [0016], [0023] and [0024]) for the purpose of sending and receiving signals to/from slave devices using a cable (pg. 2, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Fujita in view of Peters in further view of Ikushima and Pivac to include the addition of the limitation of transferring information for integrated safety functions, in particular a Safe, Torque, Off to advantageously enable carrying STO signals by reusing existing control signals, thus allowing easy implementation of different types of decentralized drive control arrangements (Yundt: pg. 2, par. [0012]).

	Fujita in view of Peters in further view of Ikushima, Pivac and Yundt does not expressly teach integrated safety functions operated by the control unit independent of information coming from the central control unit.

	However Sato, in an analogous art of robotic systems (pg. 3, par. [0051]), teaches the missing limitation of integrated safety functions operated by a control unit (Fig. 1, element 10; i.e. safety unit) independent of information coming from a central control unit (pg. 3, par. [0054]) for the purpose of safety control in an industrial robot (pg. 3, par. [0051] and [0054]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Fujita in view of Peters in further view of Ikushima, Pivac and Yundt to include the addition of the limitation of integrated safety functions operated by a control unit independent of information coming from a central control unit to advantageously secure a worker’s safety (Sato: pg. 1, par. [0012]).

As per claim 25, Fujita in view of Peters in further view of Ikushima and Pivac does not expressly the integrated safety functions include a Safe, Torque, and Off safety function.

However Yundt, in an analogous art of decentralized drive arrangement for electronic motor drive system (pg. 2, par. [0022] and Fig. 1), teaches the missing limitation of integrated safety functions include a Safe, Torque, and Off safety function (pgs. 2-3, par. [0016], [0023] and [0024]) for the purpose of sending and receiving signals to/from slave devices using a cable (pg. 2, par. [0023]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima and Pivac to include the addition of the limitation of integrated safety functions include a Safe, Torque, and Off safety function to advantageously enable carrying STO signals by reusing existing control signals, thus allowing easy implementation of different types of decentralized drive control arrangements (Yundt: pg. 2, par. [0012]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Peters in further view of Ikushima and U.S. Patent Publication No. 2018/0095640 A1 (hereinafter Albright).

As per claim 17, Fujita in view of Peters in further view of Ikushima does not expressly teach a graphic user interface for setting variables, including power, torque, angular position and/or speed of the operating device. 

However Albright, in an analogous art of robotic systems (pgs. 1-2, par. [0013]), teaches the missing limitation of a graphic user interface (Fig. 1, element 114 of Fig. 1, element 112; i.e. a user interface of a robot controller) for setting variables, including power (pg. 3, par. [0040] and [0041; i.e. “… parameters can be changed by selecting among a plurality of pictographic representations of parameters that respectively correspond to difference values or settings of the parameter.”) for the purpose of adjusting parameters of a robot controller (pg. 3, par. [0041]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of the limitation of a graphic user interface for setting variables, including power to desirable provide an operator with parameter selections and/or adjustments in an intuitive graphical manner (Albright: pg. 1, par. [0011]).

As per claim 18, Fujita in view of Peters in further view of Ikushima does not expressly teach the graphic user interface is stored as software on the central control unit. 
 
However Albright, in an analogous art of robotic systems (pgs. 1-2, par. [0013]), teaches the missing limitation of the graphic user interface is stored as software on a central control unit (pg. 2, par. [0037]; i.e. programmed instructions) for the purpose of adjusting parameters of a robot controller (pg. 3, par. [0041]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of the limitation of the graphic user interface is stored as software on a central control unit to desirable provide an operator with parameter selections and/or adjustments in an intuitive graphical manner (Albright: pg. 1, par. [0011]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Peters in further view of Ikushima and U.S. Patent Publication No. 2003/0164200 A1 (hereinafter Czeranna).

As per claim 19, Fujita does not expressly teach the at least two electronically operating devices each have a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect. 

However Peters, in an analogous art of a robotic system (pg. 1, par. [0002] and pg. 2, par. [0022]), teaches the missing limitation of an electronically operating device (i.e. a robot) has a worm gear (pgs. 3-4, par. [0042]-[0044] and Fig. 5A, element 506; i.e. the worm gear of the robot’s pincers (i.e. end effectors)) for the purpose of creating a gripping action (pg. 4, par. [0043]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita to include the addition of the limitation of an electronically operating device has a worm gear to effectively grip an object (Peters: pg. 4, par. [0043]).

The combination of Fujita in view of Peters in further view of Ikushima does not expressly teach the at least two electronically operating devices each have a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect.

However Czeranna, in an analogous art of robotic assembly line (pg. 1, par. [0003]), teaches the missing limitation of an electronically operating device (Fig. 4, element 54; i.e. end effector) has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect (pgs. 3-4, par. [0042]; i.e. “The hard stop is preferably moved by a low power electric or pneumatic motor using a self-locking mechanism such as a worm gear drive or a self-locking lead screw …”) for the purpose of requiring power to move from a stop is less than the power required to move the joint (pgs. 3-4, par. [0042]).   

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of an electronically operating device has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect to advantageously reduce time to complete a vehicle build (Czeranna: pg. 1, par. [0006]).

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima and Czeranna to include the addition of each of at least two electronically operating devices, has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect, since In re Harza 274 F. 2d 669, 671, 124 USPQ 378, 380 (CCPA 1630) found that mere duplication of part (each of at least two electronically operating devices, has a worm gear including a worm shaft and worm wheel in order to realize a self-locking effect) has no patentable significance unless a new and unexpected result is produce (see MPEP 2144.04).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Peters in further view of Ikushima and U.S. Patent No. 5,296,671 (hereinafter Torii).

As per claim 22, Fujita in view of Peters in further view of Ikushima does not expressly teach the at least two electrically operating devices is embodied to be grease-lubricated. 

However Torii, in an analogous art of a robotic system (col. 1, lines 21-26), teaches the missing limitation of an operating device (Fig. 3, element 16; i.e. a robot arm) is embodied to be grease-lubricated (col. 5, lines 22-27; i.e. greased lubricated gears of the robot arm) for the purpose of providing lubrication to gears of a robot arm (col. 5, lines 22-27).  

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of an operating device is embodied to be grease-lubricated to advantageously provide constantly lubricated gears to drive a robot arm (Torii: col. 5, lines 22-27).

Fujita in view of Peters in further view of Ikushima and Torri does not expressly teach the at least two electrically operating devices is embodied to be grease-lubricated.

However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima and Torri to include the addition of each of the at least two electrically operating devices is embodied to be grease-lubricated, since In re Harza 274 F. 2d 669, 671, 124 USPQ 378, 380 (CCPA 1630) found that mere duplication of part (each of the at least two electrically operating devices is embodied to be grease-lubricated) has no patentable significance unless a new and unexpected result is produce (see MPEP 2144.04).

Claim 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Peters in further view of Ikushima and Sato.

As per claim 23, Fujita in view of Peters in further view of Ikushima does not expressly teach in order to realize safety functions, each data processing unit of the control units and/or an additional data processing unit, that is additionally provided at each of the at least two operating devices, is embodied with software. 

However Sato, in an analogous art of robotic systems (pg. 3, par. [0051]), teaches the missing limitation of in order to realize safety functions, a data processing unit (i.e. a programmable controller (PLC)) of a control unit (Fig. 1, element 5; i.e. controller) is embodied with software (pg. 3, par. [0054] and pg. 4, par. [0059]; i.e. “… controller 5 may serve as the later-stage equipment connected to encoder 3 and the monitoring can be executed by controller 5.”) for the purpose of safety control in an industrial robot (pg. 3, par. [0051] and [0054]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima to include the addition of the limitation of in order to realize safety functions, a data processing unit of a control unit is embodied with software to advantageously secure a worker’s safety (Sato: pg. 1, par. [0012]).

The combination of Fujita in view of Peters in further view of Ikushima and Sato does not expressly teach in order to realize safety functions, each data processing unit of the control units and/or an additional data processing unit, that is additionally provided at each of the at least two operating devices, is embodied with software.

	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Peters in further view of Ikushima and Sato to include the addition of each data processing unit of the control units (i.e. a data processing unit for each control unit), is embodied with software, since In re Harza 274 F. 2d 669, 671, 124 USPQ 378, 380 (CCPA 1630) found that mere duplication of part (each data processing unit of each control unit, is embodied with software) has no patentable significance unless a new and unexpected result is produce (see MPEP 2144.04).

As per claim 26, Fujita in view of Peters in further view of Ikushima does not expressly teach wherein the safety functions include a Safe, Torque, and Off safety function.

	However Sato, in an analogous art of robotic systems (pg. 3, par. [0051]), teaches the missing limitation of safety functions include a Safe, Torque, and Off safety function (pg. 3, par. [0054]) for the purpose of safety control in an industrial robot (pg. 3, par. [0051] and [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Fujita in view of Fujita in view of Peters in further view of Ikushima to include the addition of the limitation of safety functions include a Safe, Torque, and Off safety function to advantageously secure a worker’s safety (Sato: pg. 1, par. [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to robotic systems.

U.S. Patent Publication No. 2009/0045564 A1 discloses a positioning device for a moveable portion of a workpiece.
	
U.S. Patent Publication No. 2019/0381669 A1 discloses an assembly robot apparatus.

U.S. Patent No. 4,933,531 discloses a technique for stabilizing a direction of movement and operating posture of a movable member attached to a free end of a linkage of a robot arm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117